DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.

Claim Objections
Claims 2 and 5 are objected to because of the following informalities: the limitation “a base region” appears to read “the base region”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.											As to claim 1, the limitation “has a very low concentration of any specific conductivity type and thus can be regarded as having electrical characteristics of an insulator” fails to specify the boundary and reference/standard of the recited “very low concentration” and “can be regarded as having electrical characteristics of an insulator” such that the limitation renders the claims indefinite. 					Specifically, it is not clear what is considered to be “very low” such that it “can be regarded as having electrical characteristics of an insulator”. It appears the limitation is physically defined by the recited concentration of “equal to or more than 1E+16cm-3 and equal to or less than 1E+19 cm-3”, where the high resistance region then undergoes the recited annealing condition of “a temperature of equal to or more than 1000 ºC and equal to or less than 1300 ºC after implantation of the resistance-increasing element” to achieve the recited “has a very low concentration of any specific conductivity type and thus can be regarded as having electrical characteristics of an insulator”. 			For the purpose of examination, the limitation “has a very low concentration of any specific conductivity type and thus can be regarded as having electrical 
							
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0224932 A1 to Takaya et al. (“Takaya”) in view of U.S. Patent Application Publication No. 2014/0091364 A1 to Imanishi et al. (“Imanishi”).						As to claim 1, although Takaya discloses a vertical MOSFET having a gallium -3 and equal to or less than 1E+19 cm-3, the high resistance region (51, 52) is formed by annealing (¶ 0080) at a temperature after implantation (¶ 0079) of the resistance-increasing element, the annealing (¶ 0080) performed before the gate insulating film (23, 24) is provided (¶ 0081, ¶ 0083) such that the high resistance region (51, 52) is exposed, and sides of the trench portion (21) are mainly in contact with a base region (32, 41) (See Fig. 2, Fig. 3, Fig. 6, ¶ 0053, ¶ 0056, 17/cm3-2.0x1017/cm3 that is within the claimed concentration (See ¶ 0061, ¶ 0066, ¶ 0079, ¶ 0080, ¶ 0081). Further, Imanishi discloses the high resistance region (20) is formed by annealing at a temperature of equal to or more than 1000 ºC and equal to or less than 1300 ºC after implantation of the resistance-increasing element (Mg), the annealing performed with the high resistance region (20) exposed, and the resistance-increasing element (Mg) is one or more of magnesium, argon, and nitrogen to obtain the recited resistance value (See Fig. 3, ¶ 0071, ¶ 0075, ¶ 0078).										Therefore, the high resistance region (51, 52) of Takaya in view of Imanishi has the resistance value of equal to or more than 10 Ω cm per unit length as the resistance value is obtained through the disclosed and claimed annealing treatment and the impurity concentration. Also, the high resistance region has a very low concentration of any specific conductivity type and thus can be regarded as having electrical characteristics of an insulator as the high resistance region is formed with the claimed As to claim 2, Takaya further discloses wherein the resistance value per unit length of the high resistance region (51, 52) is higher than a resistance value per unit length of a base region (32, 41) which is a part of gallium nitride layer (11, 12, GaN, ¶ 0126) (See ¶ 0056, ¶ 0061, ¶ 0066) (Notes: the base region is more heavily doped than As to claim 4, Takaya further discloses wherein the resistance-increasing element is different from an impurity element which forms majority carriers in the drift region (12) (See Fig. 2, Fig. 3) (Notes: different conductivity types are obtained from different elements).												As to claim 5, Takaya further discloses wherein the resistance-increasing element is an impurity element which is the same as an impurity element forming majority carriers in a base region (32, 41) that is a part of the gallium nitride layer (11, 12, GaN, ¶ 0126) (See Fig. 2, Fig. 3) (Notes: same conductivity type such that the impurity element is the same).										As to claim 14, Takaya in view of Imanishi further discloses wherein the resistance-increasing element (Mg) is magnesium (See Imanishi ¶ 0075).		
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0224932 A1 to Takaya et al. (“Takaya”) and U.S. Patent Application Publication No. 2014/0091364 A1 to Imanishi et al. (“Imanishi”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0099836 A1 to Matsuura et al. (“Matsuura”). The teachings of Takaya and Imanishi have been discussed above.					As to claim 16, although Takaya discloses the gate electrode (22) (See Fig. 2), Takaya and Imanishi do not specifically disclose wherein the gate electrode extends above a front surface of the gallium nitride layer.							However, Matssura does disclose wherein the gate electrode (56, 57) extends above a front surface of an epitaxial layer (51) (See Fig. 19, ¶ 0124, ¶ 0131).			In view of the teaching of Matsuura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takaya to have wherein the gate electrode extends above a front surface of the gallium nitride layer	 because the gate electrode above the front surface of the gallium nitride layer may form a gate lead-out electrode electrically connected to the corresponding gate electrode (See ¶ 0131).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed on September 17, 2021 have been fully considered but they are not persuasive. Applicant argues “the claims were previously amended to recite that the sides of the trench portions are mainly in contact with a base region…far into the drift region”. However, it is noted that the limitation “trench portion (21)” is interpreted to be “defined by the gate electrode filling” as the limitation “portion” is a part of any whole, either separated from or integrated with it by Dictionary.com. Therefore, it is clear the trench portion defined by the gate electrode filling is mainly in contact with a base region.							
Applicant further argues “Imanishi does this to activate the impurities Mg [0071], [0075] and [0078] – not to ‘”not have any specific conductivity type”’ as in the present invention.” It is noted that the claim now requires “a very low concentration of any specific conductivity type” as the previous limitation “not have any specific conductivity type” would raise 35 USC 112(a) rejection. Further, the presently recited “a very low concentration of any specific conductivity type” is formed by the recited concentration of the resistance-increasing element undergoing the recited annealing temperature as explained above. Therefore, the combination of Takaya and Imanishi meets the claimed limitation.

 Conclusion
Prior art made of record is considered pertinent to Applicant’s invention: Endo et al. (US 2010/0187598 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815